UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

REARDON COMMERCIAL INTERIORS,
INCORPORATED,
Plaintiff-Appellant,

v.
                                                                     No. 97-1363
ADDEN FURNITURE, INCORPORATED;
P. T. SALES, INCORPORATED; RICHARD
BENN, individually,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-96-1091-A)

Argued: December 3, 1997

Decided: February 24, 1998

Before NIEMEYER and WILLIAMS, Circuit Judges, and
JONES, United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished opinion. Judge Jones wrote the opinion, in
which Judge Niemeyer and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: George Wendall Campbell, Jr., Arlington, Virginia, for
Appellant. James Macon Saunders, HUDGINS, CARTER & COLE-
MAN, Alexandria, Virginia, for Appellee Adden Furniture; Melissa
Sue Hogue, TRICHILO, BANCROFT, MCGAVIN, HORVATH &
JUDKINS, P.C., Fairfax, Virginia, for Appellees P.T. Sales and Benn.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

JONES, District Judge:

Reardon Commercial Interiors, Incorporated ("Reardon") brought
suit against Adden Furniture, Incorporated ("Adden"), P.T. Sales,
Incorporated ("P.T. Sales"), and Richard Benn ("Benn"), alleging a
variety of commercial torts resulting from purported interference with
Reardon's contract with the University of Maryland Medical Systems
("UMMS"). Reardon now appeals the district court's grant of the
defendants' motions to dismiss and for summary judgment. Reardon
argues that the district court erred by: (1) dismissing Reardon's
claims of breach of fiduciary duty and fraud (2) striking its claim for
loss of future business; and (3) granting the appellees' motions for
summary judgment on Reardon's claims of commercial defamation,
interference with contractual relations, interference with prospective
business advantage, and interference with lawful business. We affirm.

I

Reardon is a small business engaged in space planning, interior
design, and the sale, delivery, and installation of commercial furniture
and accessories. From the time of Reardon's inception in 1991, its
primary customer was UMMS, of Baltimore, Maryland. UMMS was
engaged in extensive renovations of its hospital complex and on
December 1, 1992, UMMS entered into a three year agreement for the
purchase of furniture from Reardon. The contract provided that Rear-
don would provide furniture specified in "furniture standards books,"
which were to be compiled by Reardon. The furniture specified was

                    2
furniture known as "case goods," i.e., wood furniture.1 The defendant
Adden is a furniture manufacturer, but no furniture made by Adden
was included in the furniture standards books. In addition to acquiring
furniture for UMMS, Reardon also was to provide certain other ser-
vices including interior design and furniture installation. The contract
began on December 1, 1992, and terminated on November 30, 1995.
The contract also allowed UMMS a two year renewal option.

In March 1994, UMMS asked Reardon to arrange the purchase and
installation of furniture in a particular section of the hospital. Betty
C. Reardon, an officer of Reardon, suggested the hospital use Adden
in place of another manufacturer in order to save money. UMMS
agreed and Reardon purchased approximately $100,000 of furniture
from Adden. Reardon paid for the order despite a variety of problems
with the furniture. Working with Adden, Reardon spent the following
twelve months correcting the problems. In the spring of 1995, Benn,
the primary officer of P.T. Sales, Adden's independent sales represen-
tative for Maryland, became involved with the efforts to correct the
problems.2 In this capacity, Benn worked directly with Betty Reardon,
who repeatedly identified her company to him as UMMS's "primary
vendor" for case goods. Benn also visited UMMS on a number of
occasions and had direct contact with UMMS officials while working
to resolve the problems with the Adden order.

In the summer of 1995, Reardon ordered an additional $10,000 of
Adden furniture for the hospital. In response to the continued failure
of Adden to correct the problems with the initial furniture, Reardon
did not immediately pay the second invoice. In November 1995, satis-
fied that sufficient progress had been made by Adden to remedy the
difficulties with the initial order, Reardon paid fifty percent of the
invoice and conditioned payment in full upon resolution of the
remaining problems.
_________________________________________________________________

1 UMMS did not obtain all of its furniture through Reardon. UMMS
acquired "system furniture," such as cubicles and computer furniture,
from other suppliers, including direct purchases from manufacturers.
2 P.T. Sales receives a commission for any sale of Adden furniture in
P.T. Sales' district, regardless of whether P.T. Sales actually procures the
sale.

                     3
In November 1995, UMMS met with Betty Reardon and Ella
Ames, a Reardon employee, to discuss UMMS's extension option on
the Reardon contract. Barry Rider, of UMMS's procurement depart-
ment, advised that there had been numerous complaints from UMMS
officials about Reardon, including poor service, high prices, and infe-
rior products. Consequently, Reardon was informed that the contract
would not be extended. UMMS provided Reardon with written confir-
mation of the decision not to renew and also requested that Reardon
"remain [UMMS's] supplier [until May 30, 1996], providing all ser-
vices as outlined in the original contract." (J.A. 531.)

In January 1996, UMMS employed a new interior designer, Joan
Lamanteer, to begin specifying furniture for the children's psychiatric
wing at the hospital. Lamanteer contacted P.T. Sales and Nemschoff,
a furniture manufacturer, for the purpose of comparing Adden and
Nemschoff prices for furniture to be used in the wing. Pricing infor-
mation was delivered in January 1996, and Stan Latimer, UMMS
project manager, sent the pricing information to Reardon. Reardon
contacted Lorraine LaFabvre of Adden for a quote on the cost of
freight, explaining that Reardon already had the price quote on the
furniture. LaFabvre responded with the information and notified Benn
of Reardon's request in order to make Benn aware of a potential sale
in his territory.

On February 1, 1996, Reardon sent Latimer its quote for ordering
and installing the Adden furniture. Subsequently, however, Betty
Reardon decided that the furniture specified by Lamanteer was inap-
propriate for the psychiatric wing because it did not have proper
safety features. Betty Reardon then began selecting more appropriate
Adden furniture. On February 4, UMMS informed Lamanteer that the
furniture needed to be in place by April 1, because of a scheduled
inspection. Lamanteer contacted Benn to explain that there was some
urgency with regard to the order. Benn contacted Adden's vice presi-
dent of sales, Bruce Pike, to discuss the timing of the delivery. Pike
also stated that at some point, he had discussed Reardon's credit sta-
tus with Benn, and that he had made Benn aware of the fact that Rear-
don had not paid its last invoice in full. Pike also recalled Benn
suggesting that Benn offer UMMS the opportunity to buy direct, an
idea which Pike felt was within Benn's authority as Adden's repre-
sentative in the area.

                    4
On February 7, John Sacco, a Reardon employee, faxed Benn a
request for pricing on the new list compiled by Betty Reardon. On
February 8, Benn met with Barry Rider of UMMS and informed him
that: (1) Reardon had a past due account with Adden and that Rear-
don was on "credit hold"; (2) Adden no longer wished to do business
with Reardon; and (3) Benn could obtain the furniture direct from
Adden. Rider was not concerned about the comment regarding the
credit hold, and later explained that:

          To me [credit hold] is not a significant term, in that it usu-
          ally means there is some invoice that is discrepant and, I
          guess, it reaches a certain frustration level and the company
          puts you on credit hold. They are not going to deal with you
          until you resolve this discrepant invoice. It is not unusual.
          It really didn't concern me to hear that [Reardon] may be on
          credit hold with Adden Furniture.

(J.A. 118-19.)

Later on February 8, LaFabvre faxed Reardon the requested pricing
information. At Benn's direction, LaFabvre simultaneously faxed the
same price quote to Rider. LaFabvre felt there was a"conflict" in fax-
ing the same price quotes to both Reardon and UMMS and conse-
quently she sought advice from Pike. Pike instructed her to follow
Benn's directions. Pike later acknowledged that he had been aware
that it would be very difficult for Reardon to consummate the sale
with UMMS because Adden was offering UMMS the opportunity to
buy direct at the same discounted prices offered to Reardon.

On February 12, 1996, as yet unaware that Adden had offered to
allow UMMS to purchase direct, Reardon sent UMMS its new price
quote. Subsequently, Betty Reardon learned of Benn's statements
regarding Reardon's credit with Adden. She contacted Adden by let-
ter and fax and confirmed with Adden that there was no credit hold.
In response to Betty Reardon's inquiry, Adden's president provided
her with a letter stating that Reardon's account was not on credit hold,
but that Reardon had an outstanding balance. Reardon faxed the letter
to Rider, who acknowledged receiving the letter and who also stated
that he understood that there was no problem with Reardon's credit
with Adden.

                    5
On February 14, Adden faxed UMMS a revised price quotation. On
February 15, Latimer spoke with Ames and explained that UMMS
had compared the Reardon quote of $27,962 with the Adden quote of
$17,238. Latimer stated that UMMS would be willing to pay a rea-
sonable markup but that the difference in the two quotes was exorbi-
tant and that Reardon would have to reduce its markup.3 Betty
Reardon spoke with Latimer on February 19, and explained that Rear-
don could not adjust its price and still make a profit. Latimer
responded that he could not ignore a $10,724 price difference, repre-
senting a thirty-eight percent markup, and that he would have to go
with the better price. Accordingly, UMMS purchased the furniture
directly from Adden.

Thereafter, Reardon filed the present suit, contending that the
appellees' actions resulted in commercial defamation, trade libel,
interference with contractual relations, interference with prospective
business advantage, interference with lawful business, conversion,
loss of future business, breach of fiduciary duty, and fraud. Reardon's
claims for trade libel, conversion, breach of fiduciary duty, and fraud,
were dismissed pursuant to Fed. R. Civ. P. 12(b)(6). Subsequently,
the district court also struck Reardon's claims for"loss of future busi-
ness," pursuant to Fed. R. Civ. P. 37. On February 14, 1997, the dis-
trict court granted the appellees' motions for summary judgment with
regard to Reardon's remaining claims. Reardon now appeals the dis-
trict court's dismissal of its claims for breach of fiduciary duty and
fraud, the striking of its claim for loss of future business, and the
granting of summary judgment on its claims for commercial defama-
tion, interference with contractual relations, interference with pro-
spective business advantage, and interference with lawful business.

II

We review the district court's decision to grant the appellees'
motion to dismiss de novo. Flood v. New Hanover County, 125 F.3d
249, 251 (4th Cir. 1997). We accept the factual allegations in the
plaintiff's complaint and must construe those facts in the light most
favorable to the plaintiff. Id. We may affirm the district court's dis-
missal only if it appears beyond doubt that the plaintiff can prove no
_________________________________________________________________
3 UMMS suggested that a ten to fifteen percent markup was reasonable.

                    6
set of facts in support of its claim that would entitle it to relief. Rogers
v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th Cir. 1989).

We also review the district court's grant of summary judgment de
novo. Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43
F.3d 922, 928 (4th Cir. 1995). In order to prevail on a motion for
summary judgment the moving party must establish the absence of
genuine issues of material fact and that it is entitled to judgment as
a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
(1986). If the moving party carries its burden, the nonmoving party
may not rest on the allegations in its pleadings, but must produce suf-
ficient evidence that demonstrates that a genuine issue exists for trial.
Id. at 324.

III

Reardon asserts that because the appellees were aware of Rear-
don's relationship with UMMS and because Adden and P.T. Sales
stood in a position of trust with regard to Reardon's efforts to con-
summate a sale with UMMS, the appellees violated their fiduciary
duties when they permitted UMMS to buy direct from Adden.4

Under Maryland law,5 a fiduciary or confidential relation exists "in
_________________________________________________________________
4 As a preliminary matter, the appellees argue that Reardon is barred
from appealing the dismissal of Reardon's claims of breach of fiduciary
duty and fraud because Reardon failed to specify those dismissals in its
notice of appeal. Reardon's claim of breach of fiduciary duty was dis-
missed by order entered November 1, 1996. Reardon's claim of fraud
was dismissed by order entered January 13, 1997. The notice of appeal
was filed on March 14, 1997. In pertinent part it noted an appeal to this
court only from the order "sustaining the Defendants' Motion for Sum-
mary Judgment and Dismissal of this cause entered in this action on Feb-
ruary 14, 1997." (Appellees' Brief at 22.) Because we find that the
appellees had notice and the opportunity to fully brief all of the issues,
we hold there was no prejudice and therefore find that any deficiency in
the notice does not limit consideration of the appeal. See Canady v. Cre-
star Mortgage Corp., 109 F.3d 969, 974 (4th Cir. 1997).
5 The district court made a choice of law determination to apply Mary-
land law and that ruling is unchallenged on appeal.

                     7
all cases where there has been a special confidence reposed in one
who in equity and good conscience is bound to act in good faith and
with due regard to the interest of the one reposing the confidence."
Anderson v. Watson, 118 A. 569 (Md. 1922); Travel Committee Inc.
v. Pan American World Airways, Inc., 603 A.2d 1301 (Md. App.
1992). However, Maryland courts have found that a fiduciary duty
does not arise merely because the parties have a business relationship
or even where there exist intricate contractual relations. Travel
Committee, 603 A.2d at 1322.

Here, Reardon's complaint contained no factual allegation of a
relationship of special trust or confidence sufficient to serve as a
framework for the creation of a fiduciary duty. Reardon merely
alleged that because Adden was involved in providing price quotes to
Reardon and was aware of Reardon's relationship with UMMS, a
fiduciary relationship was created. Although we accept these factual
allegations as true, they are plainly insufficient to establish a fiduciary
relationship.

IV

Reardon contends that the appellees fraudulently lead Reardon to
believe that it could acquire furniture from Adden for resale to
UMMS, while in fact, the appellees attempted to usurp the sale by
making a direct offer to UMMS. We conclude that the district court
properly dismissed this claim pursuant to Fed. R. Civ. P. 12(b)(6).

Fed. R. Civ. P. 9(b) requires averments of fraud to be stated with
particularity. While elucidation of every detail of the alleged fraud is
not required, more than a bare assertion that such a cause of action
exists is necessary. PPM America, Inc. v. Marriott Corp., 820 F.
Supp. 970, 973 (D. Md. 1993). In general, this requires a particular
statement of the circumstances of the alleged fraud, including "the
time, place and contents of the false representations, as well as the
identity of the person making the misrepresentation and what [was]
obtained thereby." Windsor Associates, Inc. v. Greenfeld, 564 F.
Supp. 273, 280 (D. Md. 1983) (citation omitted).

Moreover, under Maryland law, to prove fraud Reardon would bear
the burden of proving (1) that a representation was false; (2) that the

                     8
false statement was made knowingly or with reckless indifference to
the truth; (3) that the misrepresentation was made for the purpose of
defrauding Reardon; (4) that the misrepresentation was relied upon;
and (5) that Reardon suffered damages resulting directly from the
misrepresentation. Bishop v. E.A. Strout Realty Agency, 182 F.2d 503,
505 (4th Cir. 1950); PPM America, Inc., 820 F. Supp. at 978.

In Reardon's motion to amend its complaint to add a charge of
fraud, Reardon made the following allegation in support of its claim:

          Adden, P.T. Sales, and Benn induced Reardon to continue
          in [its] negotiations with the UMMS at the same time Adden
          was delivering quotations to both Reardon and to the
          UMMS in order to sell the furniture directly to the hospital.
          This conduct resulted in the defendants jointly misrepresent-
          ing their intent to do business with Reardon, on which Rear-
          don relied, while at the same time attempting to undercut
          Reardon's sales price by offering the hospital a sale of furni-
          ture at the manufacturer's net price.

(J.A. 289-90.) Such allegations satisfy neither the requirements of
Fed. R. Civ. P. 9(b) nor Maryland law, because they fail to allege that
the defendants made any false representations. Reardon's account of
the facts states that Adden provided both Reardon and UMMS with
legitimate price quotes and the opportunity to purchase the quoted
furniture. While Reardon may be justified in characterizing the appel-
lees' actions as "undercutting" Reardon's position with UMMS, Rear-
don's pleading of fraud is nevertheless insufficient on its face because
Reardon fails to point to any false statements made by the appellees.
Accordingly, the district court properly concluded that "[b]ecause
there was nothing false about defendants' representations and because
defendants' had no contractual obligation prohibiting them from dis-
cussing prices with UMMS," the complaint must be dismissed.

In its brief to this court, Reardon asserts for the first time that the
false statements made by Benn to UMMS regarding Reardon's credit
status with Adden constituted the false representations necessary to
prove fraud. While Reardon described these statements in its initial
complaint, Reardon's assertion of fraud made no reference to these
statements. This conspicuous absence of any reference, however, is

                    9
unremarkable when considered in the context of the fraud charge as
it was originally presented to the district court. As charged in Rear-
don's complaint, the fraud committed was the appellees' representa-
tion to Reardon that they wished to do business with Reardon, not
Benn's fraudulent representations to Rider regarding Reardon's
credit. By its own admission, the representation Reardon relied upon
was Adden's representation to Reardon that Adden would do business
with it. Benn's statements, while false, were made to UMMS, not
Reardon, and cannot now be understood to have been a part of the
allegedly fraudulent representation initially identified by Reardon as
cause for its claim of fraud. Accordingly, we conclude that Benn's
statements provide no support for Reardon's fraud claim, and we
therefore hold that the district court did not err in dismissing the
claim.

Moreover, even were we to hold that Reardon had articulated a
claim of fraud properly premised on Benn's statements, such a claim
would nevertheless fail as a matter of law. To prove fraud on the basis
of Benn's statements, Reardon would bear the burden of showing that
it "suffered damages resulting directly from the misrepresentation."
Bishop, 182 F.2d at 505. It is undisputed that Benn's statements that
Reardon was on "credit hold" and that Adden no longer wished to do
business with Reardon were false. However, the record does not sup-
port a finding that Benn's statements influenced UMMS's relation-
ship with Reardon, or otherwise resulted in any damage to Reardon.
To the contrary, Rider stated that he believed credit holds to be rou-
tine and that Benn's statements did not concern him.

The record also reflects that before UMMS took any action on the
final Adden sale, UMMS was aware, as a result of Adden's letter, that
although Reardon's account with Adden was past due, Adden had not
placed Reardon on credit hold nor refused to do business with Rear-
don. The fact that UMMS contacted Reardon after the meeting with
Benn in order to give Reardon the opportunity to lower its markup
and close the sale, illustrates that Benn's statements had no impact on
Reardon's relationship with UMMS and that in fact, it was Reardon's
failure to lower its markup that cost Reardon the sale.

V

Reardon contends that the appellees' interference with Reardon's
business relationship with UMMS entitles Reardon to the future prof-

                    10
its Reardon would have received as a result of its dealings with
UMMS. See Fowler v. Printers II, Inc., 598 A.2d 794, 807 (Md. App.
1991). Specifically, Reardon asserts that but for the appellees' inter-
ference, Reardon would have at least profited from the final Adden
sale, that Reardon could have earned additional profits during the
remainder of the six month extension, and that an additional extension
might have been granted.

As noted previously, the record reflects that it was not the appel-
lees' interference, but rather Reardon's refusal to lower its price, that
cost Reardon the sale. As the district court noted,"even after Benn
revealed Adden's net figures, UMMS was willing to do business with
[Reardon] but at a lower mark-up. [Reardon] refused to negotiate
lower prices. . . . [T]he unrefuted evidence . . . is that [Reardon's] own
conduct undermined its business dealings with UMMS." Further, the
record is devoid of evidence suggesting that the appellees' actions
contributed to the decision of UMMS not to renew Reardon's con-
tract. Likewise, there is no evidence that but for the appellees'
actions, Reardon would have been offered another opportunity to
make additional purchases for UMMS or that Reardon would have
received another contract extension. Accordingly, we find no evi-
dence that the appellees' actions deprived Reardon of any future prof-
its and therefore hold that the district did not err in striking the claim.

VI

Reardon argues that Benn's statements regarding Reardon's credit
worthiness constituted per se defamation, or in the alternative, per
quod defamation. To establish a prima facie case of defamation where
the plaintiff is not a public figure, the plaintiff must show:

          (1) that the defendant made a defamatory communication--
          i.e., that he communicated a statement tending to expose the
          plaintiff to public scorn, hatred, contempt, or ridicule to a
          third person who reasonably recognized the statement as
          being defamatory; (2) that the statement was false; (3) that
          the defendant was at fault in communicating the statement;
          and (4) that the plaintiff suffered harm.

Shapiro v. Massengill, 661 A.2d 202, 216-17 (Md. App. 1995). In the
case of per se defamation, the plaintiff need not prove actual damages

                     11
because "[i]n the case of words or conduct actionable per se their
injurious character is a self-evident fact of common knowledge of
which the court takes judicial notice." Id . at 217. Where the defama-
tion is per quod, "the injurious effect must be established by allega-
tions and proof of special damage and in such cases it is not only
necessary to plead and show that the words or actions were defama-
tory, but it must also appear that such words or conduct caused actual
damage." Id.

The evidence presented fails to support a claim of defamation of
either type. Under either theory there must be proof that a statement
was made "to a third person who reasonably recognized the statement
as being defamatory." Id. at 216 (emphasis added). While Benn's
comments may be considered to rise to the level of malicious state-
ments made with the intent to harm Reardon, the record is replete
with evidence showing that Rider did not perceive the statements as
defamatory. He stated in his deposition that he understood "credit
holds" to be a routine matter of doing business and that he was not
otherwise concerned by Benn's statements. Moreover, Rider ulti-
mately offered Reardon the opportunity to conclude the sale, defini-
tively showing that Benn's statements had no impact.

VII

Reardon contends that the appellees' actions constituted interfer-
ence with Reardon's contractual relations with UMMS. Under Mary-
land law, to prove a claim of tortious interference the plaintiff must
show (1) the existence of a contract between the plaintiff and a third-
party; (2) the defendant's knowledge of that contract; (3) the defen-
dant's intentional interference with that contract; (4) breach of that
contract by the third party; and (5) resulting damages to the plaintiff.
Fowler, 598 A.2d at 802.

While it appears that the question of the appellees' alleged interfer-
ence might present an issue of material fact for the jury, the evidence
does not support Reardon's claim that UMMS breached the contract.
In pertinent part, Reardon's contract provided that"[Reardon] shall
sell and [UMMS] shall buy the furniture specified in the Furniture
Standards Books, and the accompanying Specified Services, refer-
enced hereto . . . ." The contract did not specifically limit UMMS to

                     12
furniture purchases through Reardon, nor did it require UMMS to
purchase furniture listed in the furniture standards books exclusively
from Reardon.

Further, even were we to find that UMMS was contractually
required to purchase all case goods listed in the furniture standards
books through Reardon, Reardon's claim would still fail because at
no time was Adden furniture so listed. Reardon recognizes this fact,
but argues that in its course of dealings with UMMS, the contract was
modified by the parties' conduct. Reardon contends that because
UMMS purchased a variety of furniture not listed in the furniture
standard books through Reardon, Reardon became UMMS's prime
vendor for all "case goods," regardless of whether they were included
in the books. We find this argument unpersuasive, based on the
record. The evidence reflects that UMMS occasionally chose to order
through Reardon furniture not included in the standards books. How-
ever, no evidence was presented showing that either party ever under-
stood that by making such orders, UMMS was committing itself to
order all case goods through Reardon. To the contrary, the record
reflects that UMMS had this option, but was not precluded from and
in fact did order through other companies and directly from manufac-
turers.

VIII

Reardon asserts that the appellees intentionally interfered with
Reardon's prospective business advantage. To prove such a claim,
Reardon must establish: (1) an intentional and willful act;
(2) calculated to cause damage; (3) done with the unlawful purpose
to cause such damage and loss, without right or justifiable cause on
the part of the appellees (which constitutes malice); and (4) resulting
damages. Bagwell v. Peninsula Regional Medical Ctr., 665 A.2d 297,
314 (Md. 1995).

For the reasons previously stated, Reardon cannot prevail on such
a claim. Even were Reardon to succeeded in establishing the first four
elements of this tort, the record fails to provide any proof that Rear-
don suffered any actual damage or loss as a result of any actions taken
by the appellees individually or collectively. Again, we note that the
record establishes that Reardon's contract was not renewed for rea-

                    13
sons entirely unrelated to the issues in this case and that the final
Adden sale was lost because Reardon would not adjust its markup.

IX

Reardon's final contention is that the appellees' actions constituted
interference with Reardon's lawful business. Maryland law does not
recognize a separate tort of interference with lawful business,
Bagwell, 665 A.2d at 313-14, and the district court was correct in dis-
missing the claim.

X

For the foregoing reasons, and based on a careful consideration of
the record, we affirm.

AFFIRMED

                    14